Citation Nr: 9906094	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) or appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Officer (RO) 
in Muskogee, Oklahoma, which denied service connection for 
left ear hearing loss.

In March 1997, the Board remanded the case to the RO for 
additional development.


REMAND

The veteran contends that service connection for left ear 
hearing loss is in order.  He asserts that he was exposed to 
acoustic trauma in service and that this exposure led to his 
current left ear hearing loss.  

As noted above, the Board remanded this appeal to the RO for 
additional development in March 1997.  At that time, the 
Board noted that a preliminary review of the veteran's claims 
folder revealed hearing loss of the left ear on enlistment 
physical examination in October 1966 as well as on separation 
physical examination in October 1969.  A review of the file 
also revealed that service connection had been granted by the 
RO for hearing loss of the right ear in a February 1995 
rating decision, and for tinnitus in an April 1995 rating 
decision wherein the RO essentially conceded that the veteran 
had been exposed to acoustic trauma in service. 

In the March 1997 remand, the Board requested that the RO 
obtain a VA advisory opinion from the examiner who had 
examined the veteran in 1994 to determine whether the 
veteran's left ear hearing loss, noted on enlistment 
examination, was aggravated in service.  In accordance with 
this remand request, the veteran's claims folder was 
forwarded to the previous examiner.  In his May 1997 report, 
the examiner indicated that a review of the veteran's claims 
folder showed that there was a left ear hearing loss at the 
time of the veteran's exit physical.  He indicated that he 
could not find a record of entry examination showing whether 
the loss existed or not.  He then proffered the opinion that 
the veteran's current left ear hearing loss was not related 
to the veteran's military service, but due to the normal 
course of aging.  The RO subsequently continued to deny the 
claim, and the appeal was returned to the Board.

In written argument submitted to the Board in July 1998, the 
veteran's accredited representative in this case asserts that 
this case must be returned to the RO for noncompliance with 
the Board's March 1997 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  He notes that although the audiologist 
stated that he was unable to locate the enlistment 
examination and therefore, did not review it in conjunction 
with his opinion, the enlistment examination is in the claims 
folder.  He maintains that the opinion offered by the 
audiologist is inadequate and not in compliance with the 
Board remand.  

The Board agrees that further development is necessary in 
order to comply with the Board's March 1997 remand.  In 
Stegall, the United States Court of Veterans Appeals (Court) 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall, 11 Vet. App. at 271.  

Although further delay in this case is regrettable, the 
veteran's claim is REMANDED to the RO for the following 
action:

1.  The RO should request an advisory 
opinion from the VA audiologist who 
examined the veteran in December 1994 and 
who rendered the May 1997 opinion, if 
available, to address the following 
questions: (1) whether the evidence of 
record demonstrates a worsening of the 
veteran's preexisting left ear hearing 
loss during service; and (2) if so, 
whether the increase in severity was due 
to the natural progress of the disease.  
The complete rationale for all medical 
opinions expressed must be provided.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1996), 
copies of all pertinent medical records 
in the veteran's claims file, to include 
the veteran's October 1966 enlistment 
examination or, in the alternative, the 
entire claims file, MUST be made 
available to the examiner for review.  
The examiner should consider that there 
may be the need to convert some of the 
in-service audiometry results from 
American Standards Association (ASA) 
readings to International Standards 
Organization (ISO) units as the service 
department switched to ISO readings in 
November 1967.  If it is determined that 
a current VA audiological examination is 
necessary in order to address these 
issues, the RO should ensure that the 
veteran is afforded such an examination.  
All indicated diagnostic tests and 
procedures should be accomplished.  The 
report should summarize all significant 
positive findings, and the reasons and 
bases for all medical conclusions.

2.  The RO should review all the evidence 
of record, and ensure adequate 
development has taken place so as to 
permit a decision on the merits of the 
veteran's claim.  This should include, 
but is not necessarily limited to, making 
a determination that the examiner's 
statement obtained in connection with 
this remand satisfactorily provides the 
opinions requested in paragraph number 
one (1) above.  In the event it is 
determined that the examiner's statement 
is inadequate, for example, if it did not 
fully address whether the evidence of 
record demonstrates aggravation of the 
veteran's preexisting left ear hearing 
loss in service, appropriate corrective 
action should be taken.

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for left ear hearing loss.  If 
the determination remains adverse to the 
veteran, he should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion, factual or legal, as to the ultimate 
disposition warranted in this case.  The veteran is free to 
submit any additional evidence he desires in connection with 
this appeal. No action is required of the veteran until he is 
notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


